Citation Nr: 1213074	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-09 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for acromioclavicular separation with healed fracture of the left clavicle, currently evaluated as 30 percent disabling.

2.  Entitlement to a total evaluation based on unemployability due to service connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his psychiatrist


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois. 

The Veteran and his psychiatrist testified before the undersigned Veterans Law Judge via videoconference in November 2010.  A transcript of the hearing has been associated with the claims file.  

In its January 2011 remand, the Board noted that the issue of entitlement to service connection for a psychiatric disorder had been raised, but that it had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected left upper extremity disability and a TDIU.

	Rating of Acromioclavicular Separation with Healed Fracture of the 
      Left Clavicle

Regarding the left upper extremity disability, the Board directed in its January 2011 remand that a VA examination be conducted.  That examination was carried out on January 22, 2011.  The examiner noted that the Veteran was scheduled for surgical intervention on January 26, 2011.  The record reflects that surgery was undertaken on the scheduled date.  In February 2011, the Veteran reported new pain that was strong and went up to his neck and head.  He also reported that the surgery seemed to make some things worse.  In March 2011 a VA physician indicated that the Veteran required physical therapy to regain strength and range of motion in his shoulder.  As worsening of the service-connected disability following the January 2011 surgery is suggested by the record, the Board concludes that an additional examination is necessary to ascertain the current severity of the disability.

In September 2011 the RO returned the claims file to the VA Medical Center, noting that the previous examination had not addressed limitation of activity caused by the service-connected disability, and whether there were neurological abnormalities associated with the disability.  A VA physician subsequently reviewed the claims file and indicated that review failed to reveal any neurological abnormalities, and that previous examinations had indicated that no neurological component was present.  However, the question is whether there are current neurological manifestations of the service-connected disability, and a file review is inadequate to address this question.  Any additional examination should include a neurological evaluation.

	TDIU

The Veteran asserts that his left upper extremity disability renders him unemployable.  Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.   38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities".  

Here, the Veteran's vocational rehabilitation file reveals that he served in the Marine Corps as a cook, and that his relevant post-service work has also been in food service, mainly as a cook.  He has indicated that he has no college or vocational training.  In October 2006 a medical consultant stated that the Veteran was unable to use his left arm for activities to include lifting, carrying, pushing, pulling, reaching, and handling.  The Board concludes that there is evidence indicating that the Veteran might be unemployable due to his left upper extremity disability.  As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Because there is evidence of unemployability due to service connected disability, the Board concludes that this case should be referred for extraschedular consideration. 

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the current severity of the Veteran's left upper extremity disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's left upper extremity disability.  

The examiner should provide the results of range of motion testing of the left upper extremity.  The examiner should also indicate whether there is ankylosis of scapulohumeral articulation, loss of the humeral head, nonunion of the humerus, or fibrous union of the humerus.  

The examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.

The examiner should also identify any neurological manifestations of this disability and their severity.
`
The examiner should discuss how the Veteran's left upper extremity disability impacts his activities of daily living and his ability to work.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Refer both issues on appeal to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


